Citation Nr: 1410003	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-36 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for service- connected degenerative disc disease of the lumbar spine, to include whether the reduction from 40 percent to 20 percent,  effective January 1, 2008, was appropriate.

2. Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus with bunion formation and degenerative joint disease of the first metatarsophalangeal joint of the great toe with plantar fasciitis and pes planus of the right foot.

3. Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus with bunion formation and degenerative joint disease of the first metatarsophalangeal joint of the great toe with plantar fasciitis and pes planus of the left foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 and a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2013.  A transcript of the hearing has been obtained and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Regarding the issue of entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine, the October 2007 rating decision reduced the rating, from 40 percent to 20 percent effective January 1, 2008, after proposing the reduction in a June 2007 rating decision.  The Veteran filed a notice of disagreement in March 2008 indicating that she wished to appeal the reduction.  However, in the statement of the case issued to her in August 2010, the RO failed to include reference to the regulation pertaining to rating reductions, 38 C.F.R. § 3.105(e) (2013).  Corrective action was also not included in the subsequently issued January 2013 supplemental statement of the case.  Therefore, the Board concludes that a remand is necessary to cure the procedural defect.

Furthermore, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A.     § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Here, the Board finds that the most recent VA examination of the Veteran's lumbar spine was conducted in March 2010, four years ago, and the most recent VA examination of the bilateral feet was in May 2007, almost seven years ago.  Therefore, based on the above and the Veteran's May 2013 hearing testimony, the Board finds that a remand is necessary in order to afford the Veteran current VA examinations.

Finally, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify any treatment received for her low back since March 2010 and for her feet since May 2007.  If she identifies any treatment, copies of those updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbar spine disability, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of her service-connected hallux valgus with bunion formation and degenerative joint disease of the first metatarsophalangeal joint of the great toe with plantar fasciitis and pes planus of the bilateral feet.  

The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected bilateral foot disability, including any associated scars, and report examination findings to allow for application of Diagnostic Codes 5280 and 5284.

The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, to also include, as appropriate, reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2013).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

